Citation Nr: 0930412	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  00-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a right Achilles tendon rupture.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
October 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Des Moines, Iowa.      

Procedural history 

In the April 1999 rating decision, the RO denied entitlement 
to compensation under 38 U.S.C. § 1151 for residuals of a  
right Achilles tendon rupture.  The Veteran subsequently 
perfected an appeal as to that denial.

In April 2005, the Board denied the § 1151 claim.  The 
Veteran appealed the Board's April 2005 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In September 2006, the then counsel for the Veteran 
and representatives of the Secretary of VA filed a Joint 
Motion for Remand.  An Order of the Court dated September 19, 
2006 granted the motion and vacated the Board's decision.

In April 2007, the Board remanded the claim for further 
development.  In an April 2009 supplemental statement of the 
case (SSOC), the RO continued the previous denial.  The case 
has been returned to the Board.

Hearing

In March 2003, the Veteran presented oral testimony at the RO 
before a Veterans Law Judge who is no longer employed at the 
Board.  In June 2009, the Board sent a letter to the Veteran 
informing him that he had a right to another Board hearing.  
In July 2009, the Veteran's counsel indicated that the 
Veteran did not desire to have another hearing.


FINDINGS OF FACT

1.  The Veteran was playing basketball in August 1998 as a 
part of VA hospital care when he suffered a right Achilles 
tendon rupture.

2.  An Achilles tendon rupture while playing basketball is an 
event not reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a right Achilles tendon rupture is warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 
for residuals of a right Achilles tendon rupture, a rupture 
which he suffered while playing basketball in August 1998 
during his treatment at a VA domiciliary.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in letters sent in March 2004, April 
2004, May 2007, and November 2007, which were specifically 
intended to address the requirements of the VCAA.  The VCAA 
letter informed the Veteran of the evidence to be provided by 
the Veteran, the evidence VA is responsible for obtaining, 
and the fact that he should submit any evidence in his 
possession that pertains to this claim.

As is discussed below, the Board's decision has resulted in 
allowance of compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability from residuals of a right 
Achilles tendon rupture, a rupture which he suffered while 
playing basketball in August 1998 during his treatment at a 
VA domiciliary.  It is not the Board's responsibility to 
assign a disability rating or an effective date therefor.  

The Board notes that the RO has provided notice under Dingess 
v. Nicholson, 
19 Vet. App. 473 (2006), in the May 2007 VCAA letter, pages 
2-3.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In this case, the RO has secured VA treatment records, VA 
examination records, and a memorandum from the VA domiciliary 
where the Veteran had been treated describing the nature of 
that facility's recreational activities.  



Pertinent law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -  

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was - (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
additional disability.  Merely showing that a veteran 
received care or treatment and that the veteran has an 
additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Analysis

It is uncontroverted that the Veteran was playing basketball 
in August 1998 while residing at a VA domiciliary when he 
ruptured his right Achilles tendon.  

The competent medical evidence shows that the Achilles tendon 
rupture constituted additional disability.  The Veteran 
underwent surgical repair in September 1998.  
The report of an October 2004 VA examination, October 2004 VA 
x-rays, and October 2004 VA nerve conduction study show that 
the Veteran has mild degenerative changes consistent with 
previous trauma of the medial and lateral malleolus and that 
he has right sural mononeuropathy that is most likely post-
surgical in nature.  

The Veteran asserts that playing basketball was part of his 
treatment program - that is, his injury was caused by 
hospital care.  Veterans Health Administration program guides 
recommend the use of "activity therapy", including physical 
activity and games, in treatment of substance abuse.  In an 
opinion regarding the previous version of 38 U.S.C.A. § 1151, 
the General Counsel noted that a patient's participation in 
recreational activities, such as playing basketball, might 
reasonably be viewed as a part of his or her treatment.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997).  

The Veteran's discharge summary reflects that playing 
basketball was an approved activity.  More importantly, 
pursuant to the Board's April 2007 remand, the VA domiciliary 
provided a memorandum on whether the basketball game was in 
furtherance of the Veteran's treatment.  The VA domiciliary 
indicated that the Veteran along with other residents of the 
domiciliary was involved in a regularly scheduled 
recreational event.  The domiciliary stated that the 
Veteran's playing basketball was part of his treatment plan, 
which incorporated physical health and well being, as well as 
establishing a healthy lifestyle balance to include 
recreation and exercise.  Therefore, the Board finds that the 
Veteran was playing basketball in August 1998 as a part of 
his hospital care.

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
warranted if additional disability stemming from VA hospital 
care was due to negligence, etc. on the part of VA or is due 
to an event reasonably foreseeable.  In this case, there is 
no indication that it was reasonably foreseeable that the 
Veteran would rupture his Achilles tendon playing basketball.  

The Board does not doubt that ruptured Achilles tendons may 
occur as part of athletic endeavors.  However, as the 
regulation states, "The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided."  It is 
uncontroverted that playing basketball was an approved 
gymnasium activity in which the Veteran and others engaged as 
part of their therapy.  
Clearly, there is nothing to suggest that VA providers 
believed that the Veteran or another resident would, under 
ordinary circumstances, rupture an Achilles tendon while 
playing basketball.  Otherwise, they would not have approved 
playing basketball as part of the treatment plan.  The Board 
finds that the Veteran's ruptured Achilles tendon was not 
reasonably foreseeable. 

In light of the determination that rupturing an Achilles 
tendon while playing basketball was not an event reasonably 
foreseeable, the Board does not have to address whether the 
Veteran has an additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.

In summary, the Board finds that compensation under the 
provisions of 38 U.S.C.A. § 1151 is warranted.  The benefit 
sought on appeal is granted.  




ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for 
residuals of a right Achilles tendon rupture is granted.



____________________________________________
Barry F. Bohan
/Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


